Citation Nr: 0526827	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  98-15 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.

2.  Entitlement to an effective date earlier than April 10, 
2000, for the grant of service connection for a mood 
disorder.

3.  Entitlement to an effective date earlier than April 10, 
2000, for the grant of service connection for degenerative 
disc and facet disease at L2-3, L3-4, and L4-5, with painful 
and limited motion.

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent for degenerative disc and facet disease at L2-
3, L3-4, and L4-5, with painful and limited motion.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for radiculopathy into the left lower 
extremity.

6.  Entitlement to an initial disability evaluation in excess 
of 20 percent for cervical spinal stenosis with spurring and 
nonunion of C5-6, status post anterior cervical discectomy, 
with painful and limited motion.

7.  Entitlement to an initial disability evaluation in excess 
of 10 percent for radiculopathy into the left upper 
extremity.

8.  Entitlement to an initial disability evaluation in excess 
of 10 percent radiculopathy into the right upper extremity.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
November 1997.

This case originally came before the Board of Veterans' 
Appeals (Board) from a December 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  That rating decision, 
in pertinent part, granted service connection for cervical 
spinal stenosis with spurring and nonunion of C5-6, status 
post anterior cervical discectomy, and assigned an initial 20 
percent evaluation.

The Board remanded the case in March 2000 and again in 
September 2000 for additional development.

A June 2004 rating decision denied the veteran's claim for 
service connection for a thoracic spine disability.  

A September 2004 rating decision, in pertinent part, 
continued a 20 percent evaluation for cervical spinal 
stenosis with spurring and nonunion of C5-6, status post 
anterior cervical discectomy, with painful and limited 
motion; assigned a separate 10 percent evaluation for 
radiculopathy into the right upper extremity; assigned a 
separate 10 percent evaluation for radiculopathy into the 
left upper extremity; granted service connection and an 
initial disability evaluation of 20 percent for degenerative 
disc and facet disease at L2-3, L3-4, and L4-5, with painful 
and limited motion, effective from April 10, 2000; assigned a 
separate 10 percent evaluation for radiculopathy into the 
left lower extremity; and granted service connection for a 
mood disorder, with a 50 percent evaluation assigned from 
April 10, 2000.

The issues perfected on appeal are those listed on the first 
two pages of this document.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The service medical records do not show any complaints or 
findings relating to the veteran's thoracic spine; the first 
indication of thoracic spine disability in the record is 
found more than six years after the veteran's separation from 
his period of service; the preponderance of the evidence is 
against a finding that the veteran's current thoracic spine 
pathology is related to service.

3.  The RO received the veteran's claims for service 
connection for depression and lumbar spine disability on 
April 10, 2000.

4.  There is no formal or informal claim for service 
connection for a psychiatric disorder or lumbar spine 
disability prior to April 10, 2000.

5.  For the period of the claim prior to September 23, 2002, 
the veteran's degenerative disc and facet disease at L2-3, 
L3-4, and L4-5, with painful and limited motion, was 
manifested by no more than moderate recurrent attacks of 
intervertebral disc syndrome, muscle spasm on extreme forward 
bending or a unilateral loss of lateral spine motion in a 
standing position, and moderate limitation of motion as the 
result of pain.  

6.  For the period of the claim from September 23, 2002, to 
September 25, 2003, the veteran's degenerative disc and facet 
disease at L2-3, L3-4, and L4-5, with painful and limited 
motion, was not manifested by any period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician; for this period, however, the disability had 
orthopedic manifestations of no more than moderate limitation 
of motion as the result of pain, as well as neurological 
manifestations analogous to no more than mild and incomplete 
femoral nerve paralysis affecting the left leg.  

7.  For the period of the claim from September 26, 2003, the 
veteran's degenerative disc and facet disease at L2-3, L3-4, 
and L4-5, with painful and limited motion, is not manifested 
by any period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician; for 
this period, the disability is manifested by no more than 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, a combined 
thoracolumbar spine range of motion not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, as well 
as neurological manifestations analogous to no more than mild 
and incomplete femoral nerve paralysis affecting the left 
leg.

8.  For the period of the claim prior to September 23, 2002, 
the veteran's cervical spinal stenosis with spurring and 
nonunion of C5-6, status post anterior cervical discectomy, 
with painful and limited motion, was manifested by no more 
than moderate recurrent attacks of intervertebral disc 
syndrome and moderate limitation of motion as the result of 
pain.  

9.  For the period of the claim from September 23, 2002, to 
September 25, 2003, the veteran's cervical spinal stenosis 
with spurring and nonunion of C5-6, status post anterior 
cervical discectomy, with painful and limited motion, was not 
manifested by any period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician; for 
this period, however, the disability had orthopedic 
manifestations of no more than moderate limitation of motion 
as the result of pain, as well as neurological manifestations 
analogous to no more than mild and incomplete ulnar nerve 
paralysis affecting the left and right arms.  

10.  For the period of the claim from September 26, 2003, the 
veteran's cervical spinal stenosis with spurring and nonunion 
of C5-6, status post anterior cervical discectomy, with 
painful and limited motion, is not manifested by any period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician; for this period, however, the 
disability is manifested by no more than forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees, or combined range of motion of the cervical 
spine not more than 170 degrees, as well as neurological 
manifestations analogous to no more than mild and incomplete 
ulnar nerve paralysis affecting the left and right arms.


CONCLUSIONS OF LAW

1.  A chronic thoracic spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for an effective date earlier than April 10, 
2000, for the grant of service connection for a mood disorder 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.157, 3.400 (2004)

3.  The criteria for an effective date earlier than April 10, 
2000, for the grant of service connection for a lumbar spine 
disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.400 (2004).

4.  The criteria for a disability evaluation in excess of 20 
percent for degenerative disc and facet disease at L2-3, L3-
4, and L4-5, with painful and limited motion, since April 
2000, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5243, 5292, 5293, 5295 (as 
in effect prior to and after September 23, 2002). 

5.  The criteria for an evaluation in excess of 10 percent 
for radiculopathy into the left lower extremity, since 
September 23, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic 
Code 8526 (2004).

6.  The criteria for a disability evaluation in excess of 20 
percent for cervical spinal stenosis with spurring and 
nonunion of C5-6, status post anterior cervical discectomy, 
with painful and limited motion, since November 4, 1997, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5243, 5290, 5293 (as in effect prior 
to and after September 23, 2002). 

7.  The criteria for an evaluation in excess of 10 percent 
for radiculopathy into the left upper extremity, since 
September 23, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic 
Code 8516 (2004).

8.  The criteria for an evaluation in excess of 10 percent 
for radiculopathy into the right upper extremity, since 
September 23, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic 
Code 8516 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)), imposes obligations on 
VA in terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in October 
2002 and June 2003.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran was notified in the June 2004 and 
February 2005 statements of the case (SOCs) and the February 
2005 supplemental statement of the case (SSOC) of the laws 
and regulations pertaining to his claims.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claims, and the veteran has 
been adequately informed as to the type of evidence that 
would help substantiate his claims.  

Finally, with respect to element (4), the appellant was not 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The October 2002 and June 2003 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the RO.  In addition, the February 
2005 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letters to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra. 

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield  
supra.  While the notice could not be given prior to the 
initial adjudication of the claim currently on appeal, which 
predated the enactment of VCAA, the veteran subsequently 
received content- complying notice and proper VA process as 
described above.  

Upon receipt of a substantially complete application for 
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
See 38 C.F.R. § 3.159(c) (2004).  

Pertinent VA and private treatment records and Social 
Security Administration records have been retrieved and 
associated with the claims folder.  The appellant underwent a 
VA examination in March 1998.  He was scheduled for VA 
examinations in April 2000, April 2002, and March 2004.  He 
has refused to report for those and any future VA 
examinations.  The duty to assist is not always a one-way 
street and if he wishes help, the appellant cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See  38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R.  § 
3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112  (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App.  183 
(2002).  

Service Connection- Thoracic Spine

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

The Board notes that lumbar muscle spasm and cervical spinal 
stenosis were noted during the veteran's period of service, 
and that the veteran is service connected for cervical spine 
and lumbar spine disabilities which result in radiculopathy 
of the upper extremities and the left lower extremities.  The 
veteran contends that he has also has a chronic thoracic 
spine disability that was first manifested during his period 
of active duty.  

The service medical records do not show any complaints or 
findings related to the veteran's thoracic spine.  VA 
examination in March 1998 noted complaints of neck pain and 
radiation of pain into the upper and lower extremities.  No 
thoracic spine pathology was identified.  

Magnetic resonance imaging (MRI) of the thoracic spine in 
April 2004 noted mild spondylosis in the lower thoracic 
spine, no herniated nucleus pulposus, and no significant 
central canal or foraminal stenosis.  A July 2004 physician's 
report diagnosed thoracic spondylosis.

The Board finds that a clear preponderance of the evidence is 
against a finding that the veteran has a chronic thoracic 
spine disability attributable to his period of active duty.  
The service medical records do not show any findings related 
to the veteran's thoracic spine, nor do they note any injury 
to that segment of the spine during service.  There is no 
medical evidence of thoracic spine complaints or treatment 
for more than six years following the veteran's separation 
from his period of service.  There is no objective medical 
evidence attributing his currently diagnosed thoracic spine 
spondylosis to his period of service.  

The objective record does not demonstrate any complaints or 
findings related specifically to the thoracic spine until 
more than six years after the veteran's separation from his 
period of active duty.  While the veteran contends that he 
has chronic thoracic spine pathology stemming from his period 
of service, his lay testimony alone is not competent evidence 
to support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The veteran has requested that the RO contact a private 
physician who performed surgery on the veteran during 
service, when the physician was also on active duty, and 
compel that surgeon to provide a statement addressing an 
alleged injury to the veteran's thoracic spine during that 
surgery.  The RO did request medical records from that 
physician, but was informed that none were available.  The 
veteran is free to attempt to obtain a statement from that 
physician, however, contrary to the veteran's contention, VA 
has no authority to compel a private physician to provide a 
statement regarding an event that occurred while that person 
was on active duty.  

In this regard, the Board notes that by a subpoena can only 
be issued after the veteran or his representative files a 
motion in accordance with the provisions of 38 C.F.R. § 
20.711 (2004); which has not been done in this case.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a thoracic spine disability, and 
that, therefore, the provisions of § 5107(b) are not 
applicable.

Earlier Effective Date Claims

As noted above, the RO's September 2004 rating decision, in 
pertinent part, granted service connection for degenerative 
disc and facet disease at L2-3, L3-4, and L4-5, with painful 
and limited motion, with a 20 percent evaluation assigned 
from April 10, 2000; and granted service connection for a 
mood disorder, with a 50 percent evaluation assigned from 
April 10, 2000.  The veteran contends that the effective 
dates of the awards of service connection for a mood disorder 
and lumbar spine disability should be earlier than April 10, 
2000.

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the RO received the veteran's claims for 
service connection for depression and a lumbar spine 
disability on April 10, 2000.  This is more than two years 
after his separation from service, and it is the current 
effective date for the awards of service connection for mood 
disorder and lumbar spine disability.  Review of the claims 
folder fails to reveal any prior communication from the 
veteran that may be construed as indicating intent to seek or 
apply for service connection for a psychiatric disorder or 
lumbar spine disability.  Thus, the Board finds no legal 
basis for awarding service connection for a mood disorder or 
lumbar spine disability any earlier than April 10, 2000.  38 
U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.

The veteran's initial claim for service connection in 
November 1997 did not include any contentions regarding his 
lumbar spine or a psychiatric disability.  His notice of 
disagreement received in January 1998 referred to "lower 
extremities pain," but he did not specifically note lumbar 
spine disability, and the VA examination report dated in 
March 1998 did not include any findings related to the lumbar 
spine.  

The veteran first sought treatment for psychiatric symptoms 
from VA in December 1999, and it appears that he is asserting 
that records of that treatment may constitute an informal 
claim pursuant to 38 C.F.R. § 3.157.  That regulation first 
restates the general principle that the effective date of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.157(a).  Thereafter, it specifically provides that, once a 
formal claim for compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of one of the specified types of evidence will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b).  Such 
evidence includes a report of VA outpatient or hospital 
examination or report of admission to a VA hospital.  38 
C.F.R. § 3.157(b)(1).  When the evidence in question is VA 
medical evidence, the effective date of the claim is the date 
of treatment.  Id.  When medical evidence is from a private 
physician, the effective date of the claim will be the date 
of receipt of such evidence.  38 C.F.R. § 3.157(b)(2).

The Board finds that 38 C.F.R. § 3.157 does not provide a 
legal basis for an earlier effective date for either the 
veteran's service connected mood disorder or lumbar spine 
disability.  Under 38 C.F.R. § 3.157, medical evidence may 
constitute an informal claim once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b).  In this case, prior to the RO's December 2002 
decision that denied service connection for mood disorder and 
lumbar spine disability, the RO never adjudicated a claim for 
service connection for those disabilities, nor had it 
disallowed compensation for one of those disabilities because 
it was not compensable in degree.  Given the foregoing, the 
mere receipt of VA or non- VA medical records related to 
treatment for psychiatric or lumbar spine disability could 
not be construed as an informal claim under 38 C.F.R. § 
3.157.  See LaLonde v. West, 12 Vet. App. 377, 382 (1999); 
Brannon v. West, 12 Vet. App. 32, 35 (1998).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an effective date earlier 
than April 10, 2000, for service connection for a mood 
disorder or lumbar spine disability.  38 U.S.C.A. § 5107(b). 

Increased Ratings Claims

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  Musculoskeletal disorders 
are rated with consideration of the resulting functional 
impairment.  38 C.F.R. §§ 4.40, 4.59 (2004).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

When the criteria pertaining to rating a disability change 
during the pendency of an appeal, the rating agency should 
apply the version of the regulation that is most favorable to 
the veteran.  See, VAOPGCPREC 7-03 (2003).  It is noted that 
the effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  

The schedular criteria by which orthopedic disabilities of 
the spine are rated changed during the pendency of his 
appeal.  Specifically, on September 23, 2002, a change to a 
particular diagnostic code (5293) was made effective.  See 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5293).  Further, on 
September 26, 2003, changes in all spinal rating criteria 
became effective.  See 68 Fed. Reg. 51,454-51,458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

According to the old relevant rating criteria, arthritis 
which is due to trauma and which is substantiated by X-ray 
findings will be rated, by analogy, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  These 10 percent and 20 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003.  

Lumbar Spine

A September 2004 rating decision granted service connection 
and an initial disability evaluation of 20 percent for 
degenerative disc and facet disease at L2-3, L3-4, and L4-5, 
with painful and limited motion, effective from April 10, 
2000.  A separate 10 percent evaluation for radiculopathy 
into the left lower extremity was assigned from September 23, 
2002.

The old rating criteria stipulate that evidence of slight 
limitation of motion of the lumbar spine warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  The next higher evaluation of 20 percent requires 
evidence of moderate limitation of motion of the lumbar 
spine.  Id.  The highest rating allowable pursuant to this 
Diagnostic Code, 40 percent, necessitates evidence of severe 
limitation of motion of the lumbar spine.  Id.  

Further, according to old rating criteria regarding 
impairment resulting from intervertebral disc syndrome, 
evidence of post-operative intervertebral disc syndrome which 
is cured warrants a noncompensable evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective prior to September 23, 
2002).  The next higher rating of 10 percent requires 
evidence of mild intervertebral disc syndrome.  Id.  A 20 
percent evaluation requires evidence of moderate 
intervertebral disc syndrome with recurring attacks.  Id.  
Evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief is necessary for a 
40 percent rating.  Id.  A 60 percent evaluation required 
evidence of pronounced pathology, including persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Id.  A higher evaluation could not be awarded under this 
code.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 38 
C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  In 
the present case, evaluation of the veteran's service-
connected lumbar spine disability includes consideration of 
any resulting low back pathology.  Any such low back 
symptomatology may include limitation of motion of the 
applicable joint.  See, 38 C.F.R. § 4.71a, 5003, 5010, 5292 
(2001).  See also, 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
See also, VAOPGCPREC 36-97 (Dec. 12, 1997) (which stipulates 
that Diagnostic Code 5293, which rates impairment resulting 
from intervertebral disc syndrome involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae and that, 
therefore, pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this diagnostic code).  

Application of the precepts enunciated in DeLuca v. Brown, 8 
Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 38 
C.F.R. § 4.59.  

According to the new relevant rating criteria effective from 
September 23, 2002, evidence of incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
from September 23, 2002).  The next higher evaluation of 20 
percent requires evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  Id.  A 40 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  Id.  A 60 percent evaluation, the highest 
rating allowable under this Diagnostic Code, requires 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  

For purposes of evaluations under this code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5293 (effective from September 23, 2002).  This 
diagnostic code was incorporated into the change in all 
spinal rating criteria which became effective on September 
26, 2003.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

According to additional new relevant rating criteria 
effective from September 26, 2003, a 10 percent disability 
rating requires evidence of forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 
5242.  The next higher rating of 20 percent requires evidence 
of forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 6 degrees; the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
40 percent disability rating necessitates evidence of forward 
flexion of thoracolumbar spine of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent disability rating necessitates evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
The highest disability evaluation allowable under this 
Diagnostic Code, 100 percent, requires evidence of 
unfavorable ankylosis of the entire spine.  Id.  

Electromyograph (EMG) testing in February 2000 demonstrated 
L5-S1 radiculopathy with denervation limited to the 
paraspinal muscles.  A May 2000 MRI of the lumbar spine noted 
mild degenerative changes without neural foraminal narrowing 
or spinal stenosis.  

An August 2000 Social Security Administration evaluation 
noted lumbosacral flexion to 60 degrees, extension to 14 
degrees, and lateral flexion to 13 degrees (right) and 14 
degrees (left).  Ankle jerks were diminished symmetrically; 
knee jerks were 2+ and normal.  There was negative straight 
leg raising test to 60 degrees supine.  Toe walking showed no 
evidence of weakness.

A November 2000 MRI demonstrated mild degenerative disc and 
facet disease without frank disc herniation or stenosis.  

A private hospital record dated in September 2003 noted no 
lumbar spine tenderness, and normal lumbar spine to 
inspection.  Complaints of weakness and decreased sensation 
of the left leg and foot were noted.

MRI in October 2003 noted disc degeneration to a variable 
degree throughout the lumbar spine, most prominently from L2-
3 to L4-5.  

A private physician's evaluation conducted in July 2004 noted 
the veteran's complaints of radiation of pain into the left 
lower extremity with numbness and weakness.  The veteran also 
reported variable bowel and bladder control.  Examination 
showed no swelling or tenderness.  Extension was noted as 0-
10 degrees with pain report towards the left buttock.  No 
paraspinal spasm was present.  There was diminished sensation 
of the left foot.  There was no neurocirculatory deficit of 
the lower extremities.  Motor testing showed essentially 
normal findings throughout the lower extremities, with the 
exception of slightly diminished left quadriceps strength and 
diminished deep tendon reflexes.  The veteran's gait was 
antalgic favoring the left lower extremity.  The diagnosis 
was lumbar spondylosis.

As noted above, the veteran has refused to report for VA 
examinations scheduled to evaluate his disability.  Thus, the 
Board must consider his claim based on the record as it 
stands.  See 38 C.F.R. § 3.655.

As the range of motion of the veteran's lumbar spine has been 
found to be no more than moderate, a disability rating 
greater than the currently assigned evaluation of 20 percent 
for his service-connected low back disability, based upon 
limitation of motion of this joint, is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (which requires evidence 
of severe limitation of motion of the lumbar spine for the 
grant of a 40 percent disability rating).  

Thorough review of the claims folder indicates that the 
veteran has received only periodic outpatient treatment for 
his low back disability; objective findings have not shown 
any functional loss or additional limitation of motion beyond 
that contemplated by the current 20 percent evaluation.  As 
such, the Board concludes that the current 20 percent rating 
for the service-connected low back disability based on 
painful and limited motion portrays the functional 
impairment, pain, and weakness that the veteran experiences 
as a consequence of use of his lumbar spine.  See DeLuca, 8 
Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292.  

Review of the available record does not demonstrate more than 
moderate intervertebral disc syndrome, with recurring 
attacks, contemplated by the current 20 percent evaluation 
under the old Code 5293.  As such, an increased rating of 40 
percent, based upon impairment resulting from intervertebral 
disc syndrome under the old rating criteria, is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).  

The available record has not demonstrated the presence of 
incapacitating episodes as defined in the current regulation.  
Specifically, the reports of outpatient treatment and 
examination of the veteran's lumbar spine do not reflect that 
a physician prescribed bed rest for the veteran due to his 
lumbar spine disability.  See, 38 C.F.R. § 4.71a, Note 1 
following Diagnostic Code 5293 (effective from September 23, 
2002) (which stipulates that an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician).  Consequently, an increased 
disability rating of 40 percent, based upon evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
is not warranted.  See, 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective from September 23, 2002).  See also, 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).  

Furthermore, neither forward flexion of the veteran's 
thoracolumbar spine to 30 degrees or less nor favorable 
ankylosis of his entire thoracolumbar spine has been shown.  
Consequently, the next higher evaluation of 40 percent, based 
upon the new rating criteria, is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5242.  

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 20 percent for the 
service-connected low back disability has not been presented.  
The veteran's appeal regarding this claim must, then, be 
denied.  

The Board also notes that the September 2004 rating decision 
assigned an additional 10 percent evaluation based on 
radiculopathy into the left lower extremity.  That assignment 
was made under Code 8526, which pertains to the anterior 
crural nerve (femoral).  The assigned 10 percent under that 
Code contemplates mild incomplete paralysis of the femoral 
nerve.  A 20 percent evaluation would require evidence of 
moderate incomplete paralysis, and a 30 percent evaluation 
severe incomplete paralysis.  Review of the available record, 
including the July 2004 physician's evaluation, does not 
provide a basis for concluding that more than mild incomplete 
paralysis of the femoral nerve is present; as noted above, 
the strength testing in the left lower extremity was 
essentially normal, with the exception of slightly decreased 
left quadriceps strength.

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for increased evaluations for his lumbosacral spine 
disability since April 10, 2000, and left lower extremity 
radiculopathy since September 23, 2002.  See Fenderson, 
supra.

Cervical Spine

The veteran underwent a cervical discectomy at C4-5 and C5-6 
during service in April 1996.  A December 1997 rating 
decision granted service connection and an initial disability 
evaluation of 20 percent for residuals, anterior cervical 
discectomy with mild cervical spinal stenosis, spurring and 
non-union at C5-C6, effective from November 1997.  In a 
September 2004 rating decision, separate 10 percent 
evaluations for radiculopathy into the left upper extremity 
and the right upper extremity were assigned from September 
23, 2002.

The old rating criteria stipulate that evidence of slight 
limitation of motion of the cervical spine warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  The next higher evaluation of 20 percent requires 
evidence of moderate limitation of motion of the cervical 
spine.  Id.  The highest rating allowable pursuant to this 
Diagnostic Code, 30 percent, necessitates evidence of severe 
limitation of motion of the cervical spine.  Id.  

Further, according to old rating criteria regarding 
impairment resulting from intervertebral disc syndrome, 
evidence of post-operative intervertebral disc syndrome which 
is cured warrants a noncompensable evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective prior to September 23, 
2002).  The next higher rating of 10 percent requires 
evidence of mild intervertebral disc syndrome.  Id.  A 20 
percent evaluation requires evidence of moderate 
intervertebral disc syndrome with recurring attacks.  Id.  
Evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief is necessary for a 
40 percent rating.  Id.  A 60 percent evaluation required 
evidence of pronounced pathology, including persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Id.  A higher evaluation could not be awarded under this 
code.  Id.  

Application of the precepts enunciated in DeLuca v. Brown, 8 
Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 38 
C.F.R. § 4.59.  

According to the new relevant rating criteria effective from 
September 23, 2002, evidence of incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
from September 23, 2002).  The next higher evaluation of 20 
percent requires evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  Id.  A 40 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  Id.  A 60 percent evaluation, the highest 
rating allowable under this Diagnostic Code, requires 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  

For purposes of evaluations under this code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5293 (effective from September 23, 2002).  This 
diagnostic code was incorporated into the change in all 
spinal rating criteria which became effective on September 
26, 2003.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

According to additional new relevant rating criteria 
effective from September 26, 2003, a 10 percent disability 
rating requires evidence of forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; a combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  The 
next higher rating of 20 percent requires evidence of forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees.  Id.  A 30 
percent disability rating necessitates evidence of forward 
flexion of cervical spine of 15 degrees or less or favorable 
ankylosis of the entire cervical spine.  Id.  A 40 percent 
disability rating necessitates evidence of unfavorable 
ankylosis of the entire cervical spine.  Id.  

A March 1998 VA examination noted the veteran's complaints of 
neck pain radiating into the upper extremities, with numbness 
and tingling of the upper extremities down to the ulnar 
digits of the hands.  Examination showed range of cervical 
spine motion of 30 degrees of flexion and 40 degrees of 
extension; 30 degrees of right lateral rotation and 35 
degrees of left lateral rotation.  No pain on motion was 
noted.  No paracervical tenderness was noted, and he had 5/5 
strength in both upper extremities.  Reflexes were intact, 
but sensation was decreased to pinprick along the ulnar 
aspect of the hands.  The impression was status post anterior 
cervical discectomy at C4-5 and C5-6 with non-union at C5-6; 
posterior spurs at both levels causing minimal to mild 
cervical stenosis.

MRI in July 1998 showed a two millimeter focal left C3-4 
paracentral disc protrusion without medial foraminal 
extension or nerve root compression; C5-6 moderate right and 
mild left bony foraminal stenosis.  

EMG testing in February 2000 demonstrated left C6 
radiculopathy with denervation limited to the C6 paraspinal 
muscle.  

An August 2000 Social Security Administration evaluation 
noted cervical flexion to 37 degrees, extension to 34 
degrees, and lateral flexion to 33 degrees (right) and 31 
degrees (left).  Upper extremities grip strength was 5/5, and 
upper extremities showed no weakness, atrophy, sensory 
deficits, or joint deformities.  Deep tendon reflexes were 
normal.

A private hospital record dated in September 2003 noted 
decreased range of neck motion and diffuse tenderness.

A private physician's evaluation conducted in July 2004 noted 
the veteran's complaints of radiation of pain into the upper 
extremities.  Examination showed no swelling or tenderness.  
Forward flexion was noted as 40 degrees; extension was noted 
as 25 degrees; lateral bending was to 20 degrees bilaterally; 
rotation was to 45 degrees bilaterally.  There was diminished 
sensation of the ulnar one and one half digits.  Motor 
testing showed essentially normal findings throughout the 
upper extremities, with the exception of slightly diminished 
left biceps, triceps and finger abduction strength and 
diminished deep tendon reflexes.  The diagnosis was cervical 
spondylosis.

As noted above, the veteran has refused to report for VA 
examinations scheduled to evaluate his disability.  Thus, the 
Board must consider his claim based on the record as it 
stands.  38 C.F.R. § 3.655.

As the range of motion of the veteran's cervical spine has 
been found to be no more than moderate, a disability rating 
greater than the currently assigned evaluation of 20 percent 
for his service-connected cervical spine disability, based 
upon limitation of motion of this joint, is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (which requires 
evidence of severe limitation of motion of the lumbar spine 
for the grant of a 30 percent disability rating).  

Thorough review of the claims folder indicates that the 
veteran has received only periodic outpatient treatment for 
his neck disability; objective findings have not shown any 
functional loss or additional limitation of motion beyond 
that contemplated by the current 20 percent evaluation.  As 
such, the Board concludes that the current 20 percent rating 
for the service-connected neck disability based on painful 
and limited motion portrays the functional impairment, pain, 
and weakness that the veteran experiences as a consequence of 
use of his cervical spine.  See DeLuca, 8 Vet. App. at 204-
207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290.  

Review of the available record does not demonstrate more than 
moderate intervertebral disc syndrome, with recurring 
attacks, contemplated by the current 20 percent evaluation 
under the old Code 5293.  As such, an increased rating of 40 
percent, based upon impairment resulting from intervertebral 
disc syndrome under the old rating criteria, is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).  

The available record has not demonstrated the presence of 
incapacitating episodes as defined in the current regulation.  
Specifically, the reports of outpatient treatment and 
examination of the veteran's cervical spine do not reflect 
that a physician prescribed bed rest for the veteran due to 
his cervical spine disability.  See, 38 C.F.R. § 4.71a, Note 
1 following Diagnostic Code 5293 (effective from September 
23, 2002) (which stipulates that an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician).  Consequently, an increased 
disability rating of 40 percent, based upon evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
is not warranted.  See, 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective from September 23, 2002).  See also, 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).  

Furthermore, neither forward flexion of the veteran's 
cervical spine to 15 degrees or favorable ankylosis of his 
entire cervical spine has been shown.  Consequently, the next 
higher evaluation of 30 percent, based upon the new rating 
criteria, is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 20 percent for the 
service-connected cervical spine disability has not been 
presented.  The veteran's appeal regarding this claim must, 
then, be denied.  

The Board also notes that the September 2004 rating decision 
assigned additional 10 percent evaluations based on 
radiculopathy into the left and right upper extremities.  
Those assignments were made under Code 8516, which pertains 
to the ulnar nerve.  The assigned 10 percent evaluations 
under that Code contemplate mild incomplete paralysis of the 
major or minor ulnar nerve.  Moderate incomplete paralysis of 
the major nerve merits a 30 percent evaluation, while 
moderate incomplete paralysis of the minor ulnar nerve merits 
a 20 percent evaluation.  Severe incomplete paralysis of the 
major nerve merits a 40 percent evaluation, while severe 
incomplete paralysis of the minor ulnar nerve merits a 30 
percent evaluation.  Complete paralysis of the major nerve 
merits a 60 percent evaluation, while complete paralysis of 
the minor ulnar nerve merits a 50 percent evaluation.

Review of the available record does not provide a basis for 
concluding that more than mild incomplete paralysis of the 
right and left ulnar nerves is present; as noted above, the 
August 2000 evaluation showed upper extremities grip strength 
was 5/5, with no weakness, atrophy, or sensory deficits, and 
deep tendon reflexes were normal.  The July 2004 evaluation 
demonstrated diminished sensation of the ulnar one and one 
half digits, but motor testing showed essentially normal 
findings throughout the upper extremities, with the exception 
of slightly diminished left biceps, triceps and finger 
abduction strength and diminished deep tendon reflexes.  

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for increased evaluations for his cervical spine disability 
since November 1997, and left and right upper extremity 
radiculopathy since September 23, 2002.  See Fenderson, 
supra.


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


